Citation Nr: 1721370	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an intital increased rating for service-connected posttraumatic stress disorder ("hereinafter" PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in the case, served on active duty in the United States Army from December 1966 to August 1968.  The Veteran was awarded the Vietnam Campaign Medal, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas Regional Office (RO).

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in Waco, Texas.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal for a higher initial rating for service-connected PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

At the March 2017 Board Hearing, the Veteran indicated that he received VA treatment for the service-connected PTSD.  He testified that he saw two or three VA psychiatrists over the years and also saw a private psychiatrist.  Most recently he indicated seeing a VA psychiatrist about every 2-3 or 3-4 weeks.  However, the most recent VA treatment records associated with the claims file are form 2012.  The Veteran also reported prior treatment through a Vet Center and with private psychiatrists.  However, those records have not been made part of the Veteran's electronic claims file.  38 U.S.C.A § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's last VA examination that evaluated the nature and severity of his service-connected PTSD was in February 2012.  In the July 2011 Notice of Disagreement and March 2017 Board Hearing, the Veteran indicated he felt the service-connected PTSD impacted his life more significantly than the assigned 50 percent reflected, and the record reflects a worsening of the PTSD symptoms.  Specifically, during the March 2017 Board Hearing, the Veteran reported an increase in total response, depression, trouble getting along with people, social isolation, crying spells, flashbacks, and difficulties sleeping.  The Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).

In light of the specific assertions of worsening since the last VA examination, a VA psychiatric examination should be obtained to assist in determining the severity of the service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records since July 2012 with the electronic claims file.

2.  Ask the Veteran to identify all outstanding treatment records relevant for the service-connected PTSD.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

3.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of the service-connected PTSD.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.

4.  After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




